DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abali et al (pub #US 20160085721 A1) in view of Yadavalli (pub #US 20200174787 A1).
Regarding claim 16, Abali discloses a system apparatus (system in figure 5) comprising: a load unit (load stream unit 504) having a source of data values (cache) external to an array of execution unit (ExU) nodes (processing engine clusters, paragraph 55, shown in figure 5) that are interconnected by an ExU network (overall processing network shown in figure 2); a first multiplexing element (paragraph 55, note multiplexers are not shown in the figure, but discussed in the paragraph) in the load unit to connect externally received data values to an ExU located in the ExU network for processing by one or more program instructions (load stream provides inputs to the processing elements, paragraph 55); a store unit (store stream unit 526) having a source of data values internal to the array of ExU nodes (from the processing engines, paragraph 55); a second multiplexing element in the store unit to connect to the ExU network to receive data values from an ExU source (multiplexer providing intermediate data from processing engines to the store stream unit 526) and connect the internally received data values to a destination node located external to the ExU network for processing by the destination node (paragraph 55).
Abali does not disclose explicitly a combined load/store unit (LSU).  However, Yadavalli discloses wherein the load unit is combined with the store unit as a single node of the array of ExU nodes (LSU 116 shown in figure 1 as a single node in the processing device 100).  Furthermore, teachings of Abali and Yadavalli are from the same field of computer processors.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Abali with Yadavalli by using a combined load/store unit for the benefit of compact die size.
Regarding claim 17, the above combination discloses the system apparatus of claim 16, wherein the source of data values comprises: a memory unit (cache 506) having a read port providing the source of data values (note the read port is implied because it provides data to the PE clusters).
Regarding claim 18, the above combination discloses the system apparatus of claim 16 wherein the destination node comprises: a memory unit (cache 506) having a write port to receive the data values from the ExU source and store the received data values in the memory (note the write port is implied because it receives data from the PE clusters through the store stream unit 526).

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose execution unit networks and load/store units.  However, prior art of record do not teach or suggest the specific structure of the execution unit network of the stages and connections between nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181